Exhibit 10.53
ITT CORPORATION
NON-EMPLOYEE DIRECTOR DEFERRED RESTRICTED STOCK UNIT AWARD
SUBSEQUENT ELECTION FORM
 
If you desire to elect a later time of payment of Restricted Stock Units
(“RSUs”) and related dividend equivalents that you previously deferred, you
should complete this form and return to:
Attention: Vivian Houchens, The Newport Group, 3957 Westerre Parkway, Suite 401,
Richmond, VA 23233. Please retain a duplicate copy for your records.

                SECTION 1 — DIRECTOR INFORMATION        
 
             
Last Name
  First Name   MI   Social Security Number
 
             
Mailing Address
          Daytime Telephone
 
             

This Subsequent Election Form is used to establish a later in-service
distribution date for previously deferred RSUs and related dividend equivalents.
This Subsequent Election Form will relate only to the deferred RSUs and related
dividend equivalents you specify below. This Subsequent Election Form may only
be used with respect to deferred RSUs and related dividend equivalents that you
previously elected to receive upon a specified date or, if earlier, your
separation from service. It may not be used with respect to previously deferred
RSUs and related dividend equivalents that you previously elected to receive
upon separation from service.
 
SECTION 2 — CHANGE OF DISTRIBUTION DATE
This Subsequent Election Form relates to: (select one and provide date and, if
applicable, identify RSU grants)

  o    ALL deferred RSUs and related dividend equivalents that I previously
elected to receive upon the earlier of (i) the date I separate from service as a
Director for any reason or (ii)                     , 20      (insert the date
you previously selected).*     o    ONLY THE FOLLOWING deferred RSUs: (identify
RSU grant or grants by year, e.g., 2009 RSU Grant)
                                                                                                                                                                                                            
and related dividend equivalents, which I previously elected to receive upon the
earlier of (i) the date I separate from service as a Director for any reason or
(ii)                     , 20      (insert the date you previously selected).*

 

*   If you would like to change the in-service distribution date for additional
previously deferred RSUs and related dividend equivalents, please complete an
additional Subsequent Election Form.

I hereby elect to have the previously deferred RSUs and related dividend
equivalents that are identified above settled/paid on the upon the earlier of
(i) the date I separate from service as a Director for any reason or (ii)
                         , 20     ,** rather than the date specified in my prior
election forms.
 

**   The date you select must be at least 5 years later than the date you
previously selected as the payment date, and this Subsequent Election Form must
be delivered to The Newport Group at least twelve (12) months before the
currently scheduled distribution date (the “Election Deadline”).

Page 1 of 2



--------------------------------------------------------------------------------



 



 
SECTION 3 — ACKNOWLEDGEMENT AND AUTHORIZATION
I understand and agree to the following:

  1)   To be effective, this Subsequent Election Form must be delivered to The
Newport Group at least 12 months before the date distribution is currently
scheduled to be made — the “Election Deadline”.     2)   I may revoke this
Subsequent Election Form and/or file another Subsequent Election Form that will
supersede this Subsequent Election Form at any time prior to the Election
Deadline.     3)   Once the Election Deadline occurs, any further changes I wish
to make to the time of distribution of the amounts subject to this election will
be subject to the conditions in Section 409A of the Code relating to subsequent
elections. These conditions require that any such future subsequent elections
(i) be made not less than 12 months before the distribution date then in effect
and not take effect until at least 12 months after the date on which the
subsequent election is made and (ii) provide for an additional deferral of not
less than 5 years from the distribution date then in effect.     4)   I
understand that the RSUs subject to this Subsequent Election Form will be
settled (and dividend equivalents will be paid) on the date or event specified
above or as soon as practicable thereafter, but in all events will be settled
and paid (i) if the settlement and payment date is separation from service, not
later than 90 days after the date of separation from service or (ii) if the
settlement and payment date is the specified date, not later than the last day
of the calendar year in which the specified date occurs. I understand that in
the event of my death prior to settlement of the RSUs or payment of any related
dividend equivalents, the RSUs will be settled and any dividend equivalents will
be paid to my designated beneficiary or, if no such designated beneficiary
exists, to my estate.     5)   I understand that, notwithstanding anything to
contrary in this Subsequent Election Form, to the extent permitted by
Section 409A of the Code and any treasury regulations or other applicable
guidance promulgated with respect thereto, the issuance or delivery of any
shares pursuant to this Subsequent Election Form may be delayed if the Company
reasonably anticipates that the issuance or delivery of the Shares will violate
Federal securities laws or other applicable law; provided that delivery or
issuance of the shares shall be made at the earliest date at which the Company
reasonably anticipates that such delivery or issuance will not cause a
violation.

I have read and understand this Subsequent Election Form and hereby authorize
the Company to take all actions indicated on this form.

           
 
Date
     
 
Non-Employee Director’s Signature    
 
             

Page 2 of 2